Citation Nr: 0122540	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from December 14, 1956, to 
March 30, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO rating decision. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (Act), Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) which made 
significant changes in the law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  VA has 
promulgated regulations to implement the provisions of that 
Act.  66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Act is applicable to all claims filed on or 
after the date of the Act, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).  The changes include an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and the elimination of the concept of a well-grounded claim.  
Further, the changes redefine the obligations of VA with 
respect to the duty to assist, including the requirement that 
the RO make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim, upon receipt of 
a substantially complete application for benefits.  66 Fed. 
Reg. 45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

In this case, the record suggests that there are outstanding 
private treatment records for the veteran's back problems.  
Specifically, at the May 2000 regional office hearing, the 
veteran testified that he had seen a chiropractor from 1984 
to 1994 and that a chiropractor had advised him that he had a 
deteriorating disc that would probably get worse as he got 
older, eventually requiring an operation.  Further, he 
testified that he was seeing a VA doctor and another private 
doctor at the time of the hearing.  An attempt to assist the 
veteran in obtaining records of the treatment by a 
chiropractor from 1984 to 1994, and any other later treatment 
records for his back disability should be made before 
additional appellate processing is continued.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45630-32 
(Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R §§ 3.102, 3.159 and 3.326(a)) 
are fully satisfied. 

2.  Among the actions taken to comply 
with the new law, the RO should ask the 
veteran to provide information as to 
evidence of any current or past treatment 
for lumbosacral strain, that has not 
already been made part of the record, and 
should assist the veteran in obtaining 
such evidence.  In particular, the 
veteran should be asked to provide 
information regarding the chiropractor(s) 
he saw from 1984 through 1994, the VA 
facility where he continues to seek care, 
and the private physician he was seeing 
at the time of the hearing.  The RO 
should contact all caregivers identified 
by the veteran and make an effort to 
procure relevant records.  Any additional 
evidence received should be associated 
with the claims folder.

3.  The RO should undertake any 
additional evidentiary development 
suggested by the evidence obtained as a 
result of the request above.  If the 
veteran's assertions or evidence suggest 
any worsening since the time of the 
August 2000 VA examination, another 
examination should be conducted which 
includes findings necessary to apply the 
pertinent rating criteria and the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence, especially the evidence 
received since the December 2000 
supplemental statement of the case was 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).

